Citation Nr: 1814391	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which granted service connection for a right ankle sprain, and assigned a rating of 10 percent, effective September 21, 2009.

In March 2013, the Veteran requested a hearing before the Board at a local VA office; however, the requested hearing was cancelled by the Veteran prior to the scheduled hearing.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e)(2017).


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected right ankle sprain has been manifested by moderate limited motion.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 10 percent for a right ankle sprain.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased initial rating for his service-connected right ankle sprain, which the RO rated as 10 percent disabling pursuant to DC 5271 (limited motion).  See 38 C.F.R. § 4.71a. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

DC 5271 assigns a 10 percent disability rating for moderate limited range of motion of the ankle and a 20 percent disability rating for marked limited range of motion of the ankle.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.3.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy from disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Furthermore, 38 C.F.R. § 4.59 is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

VA treatment records show that the Veteran has complained of, and been treated for, pain in his right ankle.

The Veteran established care with a VA Medical Center in October 2009, and was treated for his right ankle sprain.  The Veteran established care with a private treatment provider in November 2009.  Treatment notes mention normal appearance of the right ankle with no tenderness.  In March 2010, the same private treatment provider noted mild swelling and tenderness, and pain with range of motion.

The Veteran was afforded a VA examination in May 2010 to determine the severity of the right ankle disability.  He reported turning his ankle easily, maybe six times per year.  He stated that he had pain that was a 3/10 in severity that increased to a 5-6/10 with flare-ups.  He stated that flare-ups lasted 1 to 3 days, but denied losing any range of motion due to pain from flare-ups or having his activities of daily living be adversely affected.  He stated that he could jog and play basketball, but he could walk 1/4 to 1/2 mile before he has to slow down.  He also reported popping, occasional swelling, and the use of a brace.  He maintained that he had to go home early for a half day, but that he did not seek medical attention.  An examination revealed mild tenderness and pain with movement, including on talar tilt and anterior drawer.  The examiner noted no laxity.  Plantar flexion was to 42 degrees, with pain noted at 32 degrees.  Dorsiflexion was to 1 degree with active range of motion, and 5 degrees with passive range of motion.  The examiner found no further reduction in range of motion after repetitive testing.  Strength was 4/5 on the right ankle in dorsal and plantar flexion secondary to pain.  Based on the examination and a review of the record, the examiner concluded that the Veteran's ankle disability would not preclude most occupations if he wears the appropriate bracing.

In October 2012, the Veteran reported to his VA treatment providers that his right ankle had been bothering him due to changes in the weather, and it was throbbing and achy all the time.  VA treatment records from November 2012 show tenderness but full active and passive range of motion, full strength, and no evidence of swelling.

The Veteran was afforded another VA examination in March 2014 to determine the severity of his right ankle disability.  The examiner conducted an in-person examination and reviewed the Veteran's claims file.  The Veteran reported constant dull pain rated at four out of 10.  He stated that flare-ups would occur after 30 minutes of physical activity, such as playing sports, and caused his ankle pain to increase to a level of 6 or 7 out of ten.  The Veteran reported that his work boots provide sufficient support, but he wears a brace with tennis shoes.  The physical examination showed 45 degrees of plantar flexion with pain at 20 degrees and 20 degrees of dorsiflexion, with pain at 10 degrees.  Although there was objective evidence of pain and tenderness, there was no additional limitation of motion with repetitive movement.   The examiner found full strength and no evidence of any laxity.  The examiner noted that pain limits the movement of the right ankle, but could not specify the degree of loss without resorting to mere speculation. 

In an August 2014 statement supporting the claim for an increased rating, the Veteran indicated the poor medical documentation was the cause of his denial.  Also in August 2014, the Veteran reported to his VA treatment providers that his right ankle pain was rated at five out of 10.

A May 2017 VA treatment note indicates that the Veteran denied redness or swelling in his joints or muscles.  A treatment examination found no erythema or tenderness in the bilateral lower extremities.

The Veteran is competent to report his observable ankle symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the above-noted evidence, and in consideration of this functional impairment and the holdings of DeLuca, Southall-Norman, and Burton, the Board finds that moderate right ankle limited motion is approximated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 38 C.F.R. § 4.71a, DC 5271.

The Veteran is not entitled to a higher rating for his right ankle disability.  To warrant a higher rating, the evidence would have to show a marked limitation, which the lay and objective evidence has not shown.  A finding of marked limitation is not supported, as there are normal VA examination findings.  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  While the evidence has shown functional loss in the form of pain on movement due to flare-ups, this has been contemplated in the rating for moderate limitation of motion.  

The Board also notes that the record is negative for any evidence of right ankle ankylosis, deformity resulting from malunion of the os calcis or astragalus, or astragalectomy; thus a rating is not warranted under the remaining ankle codes, DCs 5270, 5272, 5273, 5274.  The preponderance of the evidence is against a finding of marked limited range of motion of the right ankle.  As such, entitlement to an initial evaluation of in excess of 10 percent for a right ankle disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


